16DETAILED ACTION
Claims 1-19 are pending in the application. 


Response to Arguments
2.  	Applicant’s arguments, see page 6, filed 09/01/2021, with respect to claims rejected under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims by 35 U.S.C. 112(b) has been withdrawn. 

3.  	Applicant's arguments filed 09/01/2021 regarding claims rejected under 35 U.S.C. 101 provisional double patenting rejection have been fully considered but they are not persuasive. As per applicant request regarding 35 U.S.C. 101 provisional double patenting on page 6, rejection will be held in abeyance. 

4.  	Applicant’s arguments with respect to pending claims rejected under 35 U.S.C. 102(a)(1) and 103, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Double Patenting
5.  	Claims 1, 3, 4, 7, 10, and 14-19 of this application is patentably indistinct from claims 1, 3, 4, 9, 10, and 13-18 of Application No. 16/754,513. Pursuant to 37 CFR 


A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.


6.  	Claims 1, 3, 4, 7, 10, and 14-19 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1, 3, 4, 9, 10, and 13-18 respectively of 16/754,513 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.  	Claims 1-4, 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al (US 2016/0189426 A1) in view of Miao et al (US 9,071,739 B2).

  	As per claim 1, Thomas discloses an electronic instrument worn or used by a user (figs. 2E and 2F, HMD 2), the electronic instrument comprising 
  	5an imaging unit (figs. 2E and 2F, HMD 2, photodetector 152) configured to be arranged at a position where surroundings of the user wearing or using the electronic instrument is capturable (figs. 2E and 2F, photodetector 152 are arranged on frame 115 to capture light), the imaging unit including two or more pixel output units, each receive incident light from a subject incident not via either an imaging 10lens or a pinhole (figs. 2E and 2F, photodetector(s) 152 are arranged in 4 sets surrounding frame 115, furthermore 

  	Thomas fails to teach two or more pixel output units, each configured to have different angle directivity. However, Miao teaches a camera system wherein each imaging sensor is configured to have a different incident angle directivity (Miao, figs. 5 and 6, col. 6 lines 4-14, scanning actuator 500 moves micro-lens 505 to allow different incident angle directivity on sensors 515). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings Thomas in view of Miao, as a whole, by modifying the HMD as disclosed by Thomas, by incorporating the teachings as disclosed by Miao, because doing so would provide the ability to direct the incident angle of light on pixels, thus enhancing the sensitivity of the image sensor as a whole. 




  	As per claim 3, Thomas in view of Miao, as a whole, further discloses the electronic instrument according to claim 2, wherein the electronic instrument is worn on a head of the user (Thomas, figs. 2E and 2F, HMD 2 is worn by on a head of a user). 

  	As per claim 4, Thomas in view of Miao, as a whole, further discloses the electronic instrument according to claim 3, wherein the electronic instrument is of a glasses type or a goggles type (Thomas, figs. 2E and 2F, HMD 2 are of glasses type). 

  	As per claim 6, Thomas in view of Miao, as a whole, further discloses the electronic instrument according to claim 1, 5wherein the electronic instrument includes a camera (Thomas, figs. 2E and 2F, HMD 2, sensor 134, para 0051). 

  	As per claim 14, Thomas in view of Miao, as a whole, further discloses the electronic instrument according to claim 1, wherein the imaging unit includes one or more imaging elements, and a plurality of the pixel output units is provided 25in the 

  	As per claim 15, Thomas in view of Miao, as a whole, further discloses the electronic instrument according to claim 1, wherein respective ones of the pixel output units are 30arranged in two or more regions away from each other (Thomas, figs. 2E and 2F photodetector(s) 152 are arranged in 4 regions away from each other around frame 115). 

8.  	Claims 5, 7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al (US 2016/0189426 A1) and Miao et al (US 9,071,739 B2) in further view of Harrises et al (US 2017/0206691 A1). 

   	As per claim 5, the electronic instrument according to claim 3,173 SP368829WOQOwherein 
  	the electronic instrument includes headphones. 

  	Thomas in view of Miao, as a whole, fails to teach the limitations as recited above in claim 5. However, Harrises discloses a wearable display device 80 comprising speaker 66, coupled to the frame of the wearable display device to be positioned adjacent to the ear canal (Harrises, fig. 1b, wearable display device 80, speaker 66, para 0377). 




   	As per claim 7, the electronic instrument according to claim 1, further comprising 10a restoration unit is configured to restore a restoration image using a plurality of the detection signals from respective ones of the pixel output units.
  	
   	Thomas in view of Miao, as a whole, fails to teach the limitations as recited above in claim 7. However, Harrises discloses a wearable display device 80 comprising object recognizers 708a and 708n wherein the object recognition techniques include image restoration for restoring an image (Harrises, fig. 7, object recognizers 708a, 708n, para 0424 and 0425). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Thomas and Miao, in further view of Harrises, as a whole, by incorporating an image restoration technique ability as disclosed by Harrises, into the imaging apparatus as disclosed by Thomas and Miao, because doing so would provide a more efficient way of 


  	As per claim 10, the electronic instrument according to claim 7, further comprising 30a control unit configured to execute a predetermined process on basis of the restoration image.

  	Thomas in view of Miao, as a whole, fails to teach the limitations as recited above in claim 10. However, Harrises discloses a wearable display device 80 comprising a local processing and data module 70 (i.e. control unit) wherein all the computations are performed for the entire system (Thomas, fig. 1b, wearable display device 80, local processing and data module 70, para 0382 and 0383). 

   	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Thomas and Miao, in further view of Harrises, as a whole, by incorporating the local processing and data module, as disclosed by Harrises, into the imaging apparatus as disclosed by Thomas and Miao because doing so would provide a more efficient way of controlling the entire HMD as a whole, thus enhancing the overall functionality of the electronic device.
  	


  	the control unit configured to perform a recognition process for 5surroundings of the user on basis of the restoration image (Harrises, figs. 1B and 7, local processing and data module 70, object recognizers 708a, 708n, para 0383, 0424 and 0425).


  	As per claim 12, the electronic instrument according to claim 11, further comprising 
  	10a recording unit configured to control recording of the restoration image.

  	Thomas in view of Miao, as a whole, fails to teach the limitations as recited above in claim 12. However, Harrises discloses a wearable display device 80 comprising a local processing and data module 70 which comprises a digital memory to record and assist in the processing, caching and storage of data (Thomas, fig. 1b, wearable display device 80, local processing and data module 70, para 0382).

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Thomas and Miao, in further view of Harrises, as a whole, by incorporating the local processing and data module, as disclosed by Harrises, into the imaging apparatus as disclosed by Thomas and Miao, because doing so would provide a more efficient way of controlling .



Allowable Subject Matter
9.  	Claims 8, 9, 13, and 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LIN YE/Supervisory Patent Examiner, Art Unit 2697